Acknowledgments
1. 	Applicant’s amendment, filed on 1/14/2022 is acknowledged.  Accordingly claim(s) 1-10 and 21-30 remain pending.
2.	Claim(s) 11-20 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220124, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election Acknowledgement
5.	Applicant's election, without traverse, of claim(s) 1-10 is acknowledged.

Allowable Subject Matter
6.	Claim(s) 1-10 and 21-30 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this Examiner’s amendment was given in a telephonic interview with Pua Paul Meng (USPTO Registration No. 63,167) on or about 1/21/2022.
6.	 The Application has been amended one (1) time as follows:


1.	(Currently Amended)  A method of generating keys for accessing a plurality of data attributes having different owners as part of a zero trust communication system, wherein the plurality of data attributes are part of a shared shipping document of freight maintained on a server, the method comprising:
	generating, by at least one processor, a data encryption key for a data attribute of the plurality of data attributes;
	retrieving, by the at least one processor from a volatile memory, a shipment role for a shipment party;
	retrieving, by the at least one processor from the volatile memory, an access control policy corresponding to the shipment role;
	retrieving one or more public keys for the shipment party using the access control policy; and
	encrypting, by the at least one processor, the data encryption key using the one or more public keys of the shipment party to establish an encrypted data encryption key for the data attribute of the plurality of data attributes.
2.	(Original)  The method of claim 1, wherein the shipment party has two or more shipment roles.
3.	(Original)  The method of claim 1, wherein the access control policy defines which of the plurality of data attributes the shipment party can access.
4.	(Original)  The method of claim 1, wherein the public key is retrieved from a public key repository.
5.	(Original)  The method of claim 1, wherein the access control policy includes information about which of the plurality of data attributes each shipment party can access.
6.	(Original)  The method of claim 1, wherein the shared shipping document is an electronic document.

8.	(Original)  The method of claim 1, wherein the access control policy is dynamically updatable. 
9.	(Original)  The method of claim 1, further comprising:
	distributing the encrypted data encryption key and an encrypted version of the data attribute to the shipment party, according to the shipment role of the shipment party. 
10.	(Original)  The method of claim 1, wherein the shipment party further comprises a government agency, a financial institution or trade organization with an interest in the shared shipping document of freight.

11-20.	(Canceled)  

21.	(New)  A method of generating keys for accessing a plurality of data attributes having different owners as part of a zero trust communication system, wherein the plurality of data attributes are part of a shared shipping document of freight maintained on a server, the method comprising:
	generating, by at least one processor, a data encryption key for a data attribute of the plurality of data attributes;
	retrieving, by the at least one processor from a non-volatile memory, a shipment role for a shipment party;
	retrieving, by the at least one processor from the non-volatile memory, an access control policy corresponding to the shipment role;
	retrieving one or more public keys for the shipment party using the access control policy; and
	encrypting, by the at least one processor, the data encryption key using the one or more public keys of the shipment party to establish an encrypted data encryption key for the data attribute of the plurality of data attributes.

23.	(New)  The method of claim 21, wherein the access control policy defines which of the plurality of data attributes the shipment party can access.
24.	(New)  The method of claim 21, wherein the public key is retrieved from a public key repository.
25.	(New)  The method of claim 21, wherein the access control policy includes information about which of the plurality of data attributes each shipment party can access.
26.	(New)  The method of claim 21, wherein the shared shipping document is an electronic document.
27.	(New)  The method of claim 21, wherein the shared shipping document is a booking.
28.	(New)  The method of claim 21, wherein the access control policy is dynamically updatable. 
29.	(New)  The method of claim 21, further comprising:
	distributing the encrypted data encryption key and an encrypted version of the data attribute to the shipment party, according to the shipment role of the shipment party. 
30.	(New)  The method of claim 21, wherein the shipment party further comprises a government agency, a financial institution or trade organization with an interest in the shared shipping document of freight.





Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2020/0311670 to Sankaran) which discloses technologies are shown for securing private information during shipping of an item storing shipping information at a blockchain address that includes a recipient geolocation address and generating a shipping label that includes a machine-readable pointer to the blockchain address. The label can be scanned to obtain the blockchain address and request the shipping information. In response to a request, the recipient geolocation address or a next intermediate shipper can be provided. The recipient can be notified to obtain authorization to release the recipient geolocation address or provide an alternative geolocation for delivery.

  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the retrieving, by the at least one processor from a volatile memory, a shipment role for a shipment party;
retrieving, by the at least one processor from the volatile memory, an access control policy corresponding to the shipment role; retrieving one or more public keys for the shipment party using the access control policy, as recited in claims 1 and 21.  Moreover, the missing claimed elements from Sankaran are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Sankaran disclosures because it is not common to: retrieving, by the at least one processor from a volatile memory, a shipment role for a shipment party;
retrieving, by the at least one processor from the volatile memory, an access control policy corresponding to the shipment role; retrieving one or more public keys for the shipment party using the access control policy.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-10 and 22-30 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/24/2022